DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 06/23/2022.  
Claims 1-20 are presented for further examination. 
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Ven et al. (US 2013/0159596; hereinafter referred as Van De Ven) in view of Yu et al. (US 2018/0357166; hereinafter Yu), further in view of Nakaike (US 2017/0052726) and Liu et al. (US 2004/0083347; hereinafter Liu).
Regarding independent claim 1, Van De Ven teaches a computer system to de-duplicate one or more memory pages (Figs. 1-3 & 9; [0015]) comprising: 
a processing unit operating coupled to memory and an operating system (Figs. 1-3, processing circuit 130, 132 coupled to memory unit 150; Fig. 9, processing unit 904 coupled to operating system 930; [0027], The visualization application 138 may implement a virtual machine 160-a as a system virtual machine that provides a complete system platform capable of supporting execution of a complete operating system (OS) and/or application programs); and 
a de-duplication mechanism operatively coupled to the processing unit to support first and second de-duplication processes operatively coupled to first and second elements, respectively, and configured to operate in parallel ([0036], The memory management application 140 may use the processor circuits 130, 132 in a shared manner to perform memory de-duplication operations on private memory pages 152-b stored in the memory unit 150 to form shared memory pages 154-c… Since the processor circuit 132 has a processor architecture that is well-suited to parallel compute operations, the memory management application 140 may perform parallel memory de-duplication operations on the processor circuit 132), the de-duplication mechanism configured to identify a first memory page; selectively de-duplicate the first memory page (Fig. 7, [0091]-[0093]), including to: search a first data structure for a first matching entry ([0053],  In KSM, memory pages are managed by two red-black trees, one of which is ephemeral. The first tree, called the unstable tree {second data structure}, is used to store new memory pages that are not yet understood to be stable. In other words, memory pages that are candidates for merging (e.g., unchanged for some period of time) are stored in the unstable tree. Memory pages in the unstable tree are not write protected. The second tree, called the stable tree {first data structure}, stores those memory pages that have been found to be stable and merged by KSM) representing a relatively identical memory page to the first memory page ([0092], The logic flow 700 may compare, by the second processor circuit, the page hash values to identify matching page hash values representing identical memory pages at block 706): 
Although Van De Ven teaches searching a first data structure, i.e., stable red-black tree, for target merged page and searching a second data structure, i.e., unstable red-black tree, prior to creating a merged page in the first data structure, Van De Ven does not explicitly teach removing the first memory page from the second data structure.  
In an analogous art of de-duplication, Yu teaches in response to identification of the first matching entry relatively identical to the first memory page, merge the first memory page and the first matching entry in the first data structure (Fig. 2, [0099], The stable tree may be a structure that manages pages having been already merged. The unstable tree may be a structure that manages pages already having attempted to search for a merge target but have failed to find the merge target…  The KSM execution module selects a target page in step 202, and determines whether a page having the same content as that of the target page exists in the stable tree in step 203 and step 204. If a page having the same content as that of the target page exists in the stable tree, the KSM execution module moves to step 205 and merges the target page to the page having the same content, which exists in the stable tree; 
Fig. 1 & [0097], When pages corresponding to the physical addresses 120 different from each other are determined to be identical pages through a KSM scanning procedure, each of the virtual addresses 110 may be mapped to one of the physical addresses 120 different from each other in the same manner);
search a second data structure for a second matching entry relatively identical to the first memory page in response to absence of the first matching entry in the first data structure ([0099], When the target page is considered to be a merge target, the KSM execution module searches the unstable tree {second data structure} to find out whether the page having the same content as that of the target page exists therein, in step 211 and step 212), and: 
in response to absence of the second matching entry in the second data structure, insert the first memory page in the second data structure ([0099], If the page having the same content as that of the target page does not exist in the unstable tree, the KSM execution module moves to step 216 and adds the target page to the unstable tree); and 
in response to presence of the second matching entry in the second data structure, remove the second matching entry from the second data structure, and merge the second matching entry with the first memory page in the first data structure ([0099], If the page having the same content as that of the target page exists in the unstable tree, the KSM execution module merges the target page to the page having the same content in step 213, removes the merged page from the unstable tree in step 214, and adds the removed page to the stable tree in step 215).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Van De Ven and Yu before them, to improve Van De Ven’s page merging by searching a first data structure, i.e., stable red-black tree, a second data structure, i.e., unstable red-black tree to find a relatively identical memory page with Yu’s KSM execution module. The motivation would be for the benefits of consuming fewer physical memory resources.
The combination of Van De Ven and Yu further teaches leverage transactional memory to resolve concurrent access conflicts of the first and second data structures (Yu teaches resolving access conflicts by storing data structures that require synchronized transactions in transaction units as shown in [0347], temporary buffer that is stored in transaction units in order to enable synchronized transactions to be stored in the internal memory 5140, the synchronized transactions obtained by synchronizing transactions…),
Van De Ven and Yu do not explicitly teach the transactional memory, including a transactional memory start instruction.
In an analogous art of parallel processing, Nakaike teaches the transactional memory, including a transactional memory start instruction ([0053], The transaction begin module 110 is configured to begin a transaction for a program region by using a transaction begin machine instruction, TBEGIN or XBEGIN (hereinafter only TBEGIN is mentioned). The transaction end module 130 is configured to end the transaction for the program region by using a transaction end machine instruction, TEND or XEND (hereinafter only TEND is mentioned). Each transaction begins with the TBEGIN instruction by the transaction begin module 110 and is ended by the TEND instruction by the transaction end module 130;
[0054]-[0056], The transaction execution module 120 is configured to execute the program region in the transaction. Operations inside the transaction are executed as an atomic operation regarding operations in other concurrent transactions. In the environment, programmers can specify the program region that may access shared variables as the transaction by using functions corresponding to the transaction begin module 110 and the transaction end module 130… When a conflict is detected, the conflict detection module 140 aborts at least one of the transactions that cause the data conflict).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Nakaike, Van De Ven and Yu before them, to incorporate transactional memory start marker taught by Nakaike to improve Van De Ven and Yu’s synchronizing transactional memory for de-duplication operations because operations inside the transaction are executed as an atomic operation regarding operations in other concurrent transactions…programmers can specify the program region that may access shared variables as the transaction by using functions corresponding to the transaction begin module 110 and the transaction end module  (Nakaike, [0054]). 
Thus, the combination of Van De Ven, Yu and Nakaike teaches leverage transactional memory, including a transactional memory start instruction, to resolve concurrent access conflicts of the first and second data structures from multiple de-duplication processes operating in parallel and accessing the first and second data structures in parallel (Van De Ven, [0036], [0091]-[0093]; Yu, [0099], [0347]; Nakaike, [0053]-[0056]).
Van De Ven, Yu and Nakaike teaches parallel memory de-duplication operations with the first and second data structures comprising respective Van De Ven, Yu and Nakaike do not explicitly teach open hash table.
In an analogous art of parallel processing, Liu teaches parallel operations with open hash tables ([0006], provides the performance and efficiency of open hash tables while supporting parallel operations without the need for locks. It does so by partitioning a single open hash table into multiple independent sub-tables).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Liu, Van De Ven, Yu and Nakaike before them, to incorporate open hash table taught by Liu to improve Van De Ven, Yu and Nakaike’s de-duplication operations with the first and second data structures comprising respective hash tables because open hash table is one of the most common implementations of hash tables (Liu, [0003], One familiar with the art will know that the most common implementations of hash tables are linked lists and open hash tables). Thus, the combination of Van De Ven, Yu, Nakaike and Liu teaches the first and second data structures comprising respective open hash tables.
Regarding independent claim 8, Van De Ven teaches a computer program product comprising a computer readable storage device having computer readable program code embodied therewith, the program code being executable by a processing unit (claim 16; [0104]-[0107]) to … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 14, Van De Ven teaches a method comprising (claim 10, computer-implemented method) to …(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9, and 15, Van De Ven, Yu, Nakaike and Liu teach all elements as discussed above. Van De Ven further teaches wherein the de-duplication mechanism is further configured to create a first hash code representation of one or more memory pages local to the first element, and create a second hash code representation of one or more memory pages local to the second element ([0046], The page nomination component 202-1 may search for indicators of duplicative content using a set of selection criteria. … Examples of selection criteria may comprise … a particular page size for a private memory page 152-b, a particular file name for a private memory page 152-b, a particular hash value 308-h
[0050], The page hash component 204-1 may generate page hash values 308-h for one or more candidate memory pages 306-g using a hash function. A hash function is any algorithm or subroutine that maps large data sets to smaller data sets, called keys. For example, a single integer can serve as an index to an array, such as an associative array. The values returned by a hash function are called hash values, hash codes, hash sums, checksums or simply hashes).
Regarding claim(s) 3, 10, and 16, the combination of Van De Ven, Yu, Nakaike and Liu further teaches wherein the first and second data structures are disjoint- set data structures, each representing a dynamic collection and configured to support operations to create a new set containing a single element, return a representative element, and replace a first element in a first set and a second element in a second set with a union in the dynamic collection (Yu, [0099], When the target page is considered to be a merge target, the KSM execution module searches the unstable tree to find out whether the page having the same content as that of the target page exists therein, in step 211 and step 212. If the page having the same content as that of the target page exists in the unstable tree, the KSM execution module merges the target page to the page having the same content in step 213, removes the merged page from the unstable tree in step 214, and adds the removed page to the stable tree in step 215. If the page having the same content as that of the target page does not exist in the unstable tree, the KSM execution module moves to step 216 and adds the target page to the unstable tree; Upon the broadest reasonable interpretation, the unstable tree and stable tree are dynamic because memory pages are removed and inserted as needed; and they are disjoint- set data structures because merged page is removed from the unstable tree when it is added to the stable tree. Liu, [0006], partitioning a single open hash table into multiple independent sub-tables).
Regarding claim(s) 4, 11, and 17, the combination of Van De Ven, Yu, Nakaike and Liu further teaches wherein the relatively identical memory page includes application of hash function, and the de-duplication mechanism is configured to compare a value from the applied hash function to one or more entries in the corresponding data structure (Liu, [0050], The page hash component 204-1 may generate page hash values 308-h for one or more candidate memory pages 306-g using a hash function. A hash function is any algorithm or subroutine that maps large data sets to smaller data sets, called keys. For example, a single integer can serve as an index to an array, such as an associative array. The values returned by a hash function are called hash values, hash codes, hash sums, checksums or simply hashes. Hash functions are mostly used to accelerate table lookup or data comparison tasks such as finding items in a database, detecting duplicated or similar records in a large file, finding similar stretches in DNA sequences, and so on. A hash function should be referentially transparent, that is, if called twice on input that is “equal” (e.g., strings that consist of the same sequence of characters), it should give the same result;
Liu, [0008], The method includes receiving the incoming request comprising a key value, calculating a routing hash value associated with the key value using a hash function, determining an index for the routing hash value by calculating a modulo (N) function of the routing hash value, where N is a number of sub-tables associated with the request router and the index corresponds to a sub-table). 
Regarding claim(s) 5, 12, and 18, Van De Ven further teaches wherein selective de-duplication of the first memory page includes a two phase comparison wherein the value from the applied modulus operation is a first phase comparison, and further comprising the de-duplication mechanism configured to apply a second phase comparison responsive to relatively matching the first memory page with a page entry in one of the data structures, the second phase including comparison of content of the first memory page with content of the page entry in one of the data structures ([0050], The page hash component 204-1 may generate page hash values 308-h for one or more candidate memory pages 306-g using a hash function. A hash function is any algorithm or subroutine that maps large data sets to smaller data sets, called keys. For example, a single integer can serve as an index to an array, such as an associative array. The values returned by a hash function are called hash values, hash codes, hash sums, checksums or simply hashes;
[0052], In addition to the page hash component 204-1, the processor circuit 132 may execute another memory management component 204-e, such as a page compare component 204-2. Once the page hash component 204-1 generates page hash values 308-h, the page compare component 204-2 may compare the page hash values 308-h to identify matching page hash values representing identical memory pages among the candidate memory pages 306-g. For example, the page compare component 204-2 may compare the page hash values 308-h as an initial check for similarity. When the page hash values 308-h are identical, the page compare component 204-2 may compare the actual candidate memory pages 306-g to formally determine whether the candidate memory pages 306-g are identical, and output identical memory pages 310-i).
Regarding claim(s) 6, 13, and 19, Van De Ven further teaches wherein the first and second elements are configured to collaborate to de- duplicate memory pages, the collaboration including intra-element and inter-element memory page de-duplication ([0100], One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Further, components may be communicatively coupled to each other by various types of communications media to coordinate operations).  
Regarding claim(s) 7 and 20, In view of Yu, Nakaike and Liu, Van De Ven further teaches wherein the first and second data structures are shared with the de-duplication mechanism ([0053], The page compare component 204-2 may utilize any number of comparison algorithms to determine identical candidate memory pages 306-g and/or page hash values 308-h… In KSM, memory pages are managed by two red-black trees, one of which is ephemeral. The first tree, called the unstable tree, is used to store new memory pages that are not yet understood to be stable). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138